WALLACE, Circuit Judge.
The demurrer interposed by the defendant is not to the whole complaint or to any separate cause of action alleged in the complaint, and is, therefore, an unauthorized pleading. Code, § 492. The supplemental pleading of the plaintiff which is thus demurred to does not take the place of the original complaint; it avers facts arising since the original complaint which increase the plaintiff’s damages but do not change his cause of action. It is a pleading in addition to the original cbmplaint but not one in place of it, and is authorized by section 544 of the Code of Procedure. Motion granted.